Detailed Action
1. 	This Office Action is in response to request for continued examination (RCE) filed on 8/26/2022.
2.	Rejections under 35 USC 103 for claims 1-16 are withdrawn in view of the
amendment/cancellation and/or arguments presented by the applicant, specifically,
arguments presented on pages 2 and 3 of the Remarks dated 06/28/2022, directed
towards arguments regarding reference Nabi et al. and Farahmand et al.
3.	Claims 1-16 are allowed.

Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
5.	Claims 1-16 are allowable.
	The following is an examiner’s statement of reasons for allowance: Claims 1-16 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically: “determine values of the one or more design variables, minimizing a multi- objective cost function of a combination of a cost of the operation of the HVAC system pushing air to the environment through the set of inlets and a difference between the target thermal state distribution and a current thermal state distribution according to the ADM Page 2 of 11model with the boundary conditions including the thermal state simulated by the BEM model and the thermal state simulated by the HVAC model  for different values of the design variables”; in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1 and 9 of the instant application (as supported in specification e.g. at least the original claims and FIG. 1, 4, 7 and 8).

Prior Art of Record
6.	The Prior art of reference Nabi disclosed A computer-implemented system for
designing a heating ventilation and air conditioning (HVAC) system to condition
an environment …; the HVAC design system is configured to design the
HVAC system based on parameters determined by the HVAC simulation system,
the computer-implemented system comprising: accept thermal data indicative of a target distribution of thermal state in the environment, wherein each thermal state at a location in the environment includes one or a combination of a temperature, a velocity, and humidity of the air; accept environmental data indicative of digital representation
of a geometry of the environment and energy exchange at the environment; select one or more design variables for designing the HVAC system; … the HVAC simulation system configured to simulate an operation of the HVAC system by coupling a building envelope model (BEM) for simulating, thermal states of the air at the walls of the environment unconditioned by the HVAC system, an airflow dynamics model (ADM) defining a distribution of a thermal state in the environment subject to boundary conditions defined by the thermal states of the air at the walls of the environment and thermal states of the air at the set of inlets at the set of locations, an HVAC model for simulating the thermal states of the air at the set of inlets at the set of locations by simulating dynamics of the operation of the HVAC system conditioning the environment by pushing air to the environment through the set of inlets at the set of locations, output the one or more determined design variables to the HVAC design system …; design the HVAC system based on the design variables determined by the HVAC simulation system.
	The Prior art of reference Farahmand disclosed the system includes an HVAC design system operatively connected to an HVAC simulation system over a wired or a wireless communication channel, the computer-implemented system comprising: at least one processor; and a memory having instructions stored thereon that, when
executed by the at least one processor, cause the HVAC design system to: submit the thermal data, the environmental data, and the design variables over the communication channel to the HVAC simulation system …; output the one or more … design variables to the HVAC design system over the communication channel; 
	The prior art made of record and not relied upon is considered pertinent to
Applicant's disclosure, an NPL paper “HVAC Energy Cost Optimization for a Multi-zone Building via A Decentralized Approach” by Yu Yang et al. (published on 2019), disclosed the control of HVAC system for multi-zone buildings with the objective to reduce energy consumption cost while satisfying thermal comfort, i.e. to improve the energy efficiency of HVAC system has been recognized as an important and urgent problem, motivated by this important problem, this paper is focused on the intelligent control of HVAC system for multi-zone buildings with the objective to reduce energy consumption cost for the HVAC system while maintaining zone thermal comfort. To improve energy efficiency, the problem is how to reduce the energy cost of the HVAC system while guaranteeing the thermal comfort of different zones. The total energy consumption cost of the HVAC system over the optimization horizon is selected as the global objective function. 
	However, none of the references of record alone or in combination disclose or
suggest the combination of limitations specified in the independent claims, specifically: “determine values of the one or more design variables, minimizing a multi- objective cost function of a combination of a cost of the operation of the HVAC system pushing air to the environment through the set of inlets and a difference between the target thermal state distribution and a current thermal state distribution according to the ADM Page 2 of 11model with the boundary conditions including the thermal state simulated by the BEM model and the thermal state simulated by the HVAC model  for different values of the design variables” in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1 and 9 of the instant application.
	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”



Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 10:00 a.m. to 6:00 pm (EST). 
    	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
   	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/NUPUR DEBNATH/Examiner, Art Unit 2148                                                                                                                                                                                                        



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148